Citation Nr: 0733669	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-25 325	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, claimed as bipolar disorder and post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1965.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision issued on August 9, 
2003 by the Roanoke, Virginia RO (Roanoke RO).  In May 2004, 
the appeal was transferred to the Huntington, West Virginia 
RO (Huntington RO) because the veteran was a resident of West 
Virginia.  Subsequently, in 2006, the appeal was transferred 
to the St. Petersburg, Florida (St. Petersburg RO), after the 
veteran moved to Florida. 

In July 2007, the appellant testified before the undersigned 
Veterans Law Judge at the St. Petersburg RO; a copy of the 
hearing transcript has been associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations include an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c).  

Here, the record indicates that the veteran is receiving SSA 
disability benefits and that VA has made at least three 
unsuccessful attempts to obtain SSA records.  During her 
testimony, the veteran indicated that she has received 
treatment from private chiropractors and from the VA Medical 
Centers (VAMCs) in Martinsburg, West Virginia, and the 
Gainesville/Bay Pines, Florida from January 2003 through May 
2007, in addition to treatment as a participant in the 
Women's Trauma Recovery Program (WTRP) at the Menlo Park 
VAMC.  Private chiropractors' records are dated in August and 
September 2001 and from August 2002 through December 2002 are 
associated with the record.  The record also contains the 
WTRP records and records from the Martinsburg VAMC dated from 
January 13, 2003 through December 28, 2004 and from the 
Gainesville/Bay Pines, Florida VAMCs dated from February 13, 
2006 through March 7, 2007.  The Board feels that, on remand, 
another attempt should be made to obtain any missing non-VA 
and VA treatment records.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as arthritis or psychosis, will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.



Psychiatric Disability Claim

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2007).

Because the appellant did not engage in combat with the 
enemy, her lay testimony or statements alone are not enough 
to establish the occurrence of the alleged stressors.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the 
record must contain service records or other credible 
evidence, which corroborates the stressor(s).  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2007); Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998).  The corroboration 
of every detail is not required.  Pentecost v. Principi, 16 
Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 
307 (1997)).  However, such corroborating evidence cannot 
consist solely of after-the-fact medical nexus evidence.  See 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

The veteran claims that she was sexually and physically 
assaulted during active duty.  VA recognizes that veterans 
claiming service connection for disability due to an in-
service personal assault face unique problems documenting 
their claims.  Personal assault is an event of human design 
that threatens or inflicts harm.  These incidents are often 
violent and may lead to the development of PTSD or another 
psychiatric disorder secondary to personal assault.  VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 5.14 (April 
30, 1999) (M21-1).  Because assault is an extremely personal 
and sensitive issue, many incidents of personal assault are 
not officially reported, and victims of this type of in-
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.  Therefore, 
alternative evidence must be sought.  The M21-1 includes a 
sample letter to be sent to the veteran, asking her to 
provide detail as to any treatment she had received, any 
family or friends she had communicated with concerning her 
claimed personal assaults, and any law enforcement or medical 
records pertaining to the alleged assault/sexual harassment.  
M21-1, Part III, 5.14 (April 30, 1999).  In particular, the 
Board observes that the United States Court of Appeals for 
Veterans Claims (Court) held in Patton v. West, 12 Vet. App. 
272 (1999), that the provisions in M21-1, Part III, 5.14(c), 
which address PTSD claims based on personal assault are 
substantive rules which are the equivalent of VA regulations 
and must be considered.  

With respect to claims involving personal assault, all 
available evidence must be carefully evaluated.  If the 
military records do not document that a personal assault 
occurred, alternative evidence might still establish an in-
service stressful incident.  Behavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor.  Examples of behavior changes that might 
indicate a stressor are (but are not limited to): (a) changes 
in performance and performance evaluations; (b) lay 
statements describing episodes of depression, panic attacks, 
or anxiety but no identifiable reasons for the episodes; (c) 
evidence of substance abuse such as alcohol or drugs; (d) 
increased disregard for military or civilian authority; and 
(e) treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma.  
Evidence that documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician. 

With regard to her claim for PTSD/bipolar disorder, the 
veteran testified that, in 1963, she was sexually harassed in 
the photo lab at Fort Monmouth by a co-worker and that she 
was seen for severe pain in her head but did not report the 
sexual assault and later she was scheduled for x-rays.  To 
compensate, the veteran stated that she worked in the photo 
lab at night, that her performance got better to prove 
herself; and that eventually she re-enlisted to get away from 
her harassing co-worker.  The veteran has also reported that, 
in March 1963, a member of the special forces pushed her head 
down to force her to perform oral sex on him, but she could 
not recall his name or rank.  She could not remember who and 
when she finally told someone about the sexual assault.  The 
veteran also reported that, on another occasion, a sergeant 
from another section came in and grabbed her, turned her over 
his lap, and spanked her really hard when her co-workers were 
teasing her about looking oriental after dying her hair 
black.  She contended that her psychiatric problems worsened 
over the years after 1965; that she was married and divorced 
four times in ten years, was in and out of jobs, and moved 
back and forth across the country.  The Board notes that her 
service medical records confirm that, in May 1963, she was 
seen for headaches and had x-rays of her cervical spine done.  
Her personnel records also confirm that she received three 
letters of appreciation and that she re-enlisted in 1964.  VA 
treatment records show diagnoses of both PTSD and bipolar 
disorder.  

During her hearing, the veteran indicated that some of her 
service medical records appear to be missing.  VA regulations 
do not require that service connection be established by 
service medical records, but may be established by cognizable 
evidence from other medical and lay sources.  Smith v. 
Derwinski, 2 Vet. App. 147, 148 (1992).  The Court has 
further held that the "duty to assist" the appellant includes 
advising a claimant that alternate proof to support the claim 
will be considered.  Lanyo v. Brown, 6 Vet. App. 465, 469 
(1994).  Such sources include statements from service medical 
personnel, "buddy" certificates or affidavits, and letters 
written during service.  VA Adjudication Procedure Manual, 
Manual M21-1, Part III, Paragraph 4.25(c) (July 12, 1995).  
It is unclear whether the veteran is aware that alternative 
evidence may be submitted instead.  

The Board notes that a VA psychologist examined the veteran 
in March 2007 and stated that she could not confirm a 
diagnosis of PTSD based upon a non-verified stressor event, 
adding that the veteran had had multiple abusive events since 
that time and that the veteran's hyperarousal symptoms could 
be attributed to her diagnosis of bipolar disorder.  Even 
though this examiner diagnosed the veteran with bipolar 
disorder, no opinion was given as to its etiology.  On 
remand, the veteran should be afforded another VA examination 
by a psychiatrist to provide an opinion as to whether any 
psychiatric disorder found on examination may be related to 
service, to include bipolar disorder or PTSD, if a stressor 
is verified.




Cervical and Lumbar Spine Claims

The Board also notes that every person employed in the active 
military, naval, or air service shall be taken to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 2007).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that (1) the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

With regard to her cervical and lumbar spine claims, the 
veteran testified that while she was in high school, she hurt 
her head while sledding, which was treated by massage, and 
that she never had any problems with it after that until her 
co-worker's assault while in the Army.  She stated that she 
received therapy for back and neck pain in service and has 
continued to see chiropractors for such pain after service.  
The veteran contends that she was sound on entry into service 
and that her neck and back problems were incurred in service; 
alternatively, she maintains that, if cervical and lumbar 
spine disorders were found to pre-exist service, that her 
neck and back problems were aggravated by service.  

In denying her claims for cervical and lumbar spine 
disorders, the Roanoke RO, in part, noted that the claimed 
conditions pre-existed service and were not aggravated by 
service.  Since then March 2007 VA spine examiner has opined 
that the veteran's degenerative changes of the lumbar spine 
are less likely to be caused by or a result of active duty.  
However, this examiner did not give an etiological opinion 
with regard to the veteran's current cervical spine 
degenerative joint disease nor address the fact that November 
1964 in-service x-rays revealed a mild reversal of the normal 
lordotic curve at the C4-C5 interspace and mild congenital 
abnormality of the L5-S1 facets with spina bifida of the S1 
vertebra and whether either abnormality was aggravated by 
service, in light of the physical profiles of 3 and 2 
assigned for the upper extremities in September and October 
1964.  In order to avoid any prejudice to the veteran, the 
claims file should be returned to the March 2007 VA spine 
examiner, if available, to address the alternative theories 
of in-service incurrence, presumptive service connection for 
arthritis, and aggravation of a pre-existing disability (to 
include applicability, and rebuttal, of the presumption of 
soundness) raised by the record.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A ; 38 C.F.R. § 3.159.  However, identification 
of specific actions requested on remand does not relieve the 
VA of the responsibility to ensure full VCAA compliance.  
Hence, in addition to the actions requested above, the VA 
should also undertake any other development or notification 
action deemed warranted by the VCAA prior to readjudicating 
the claims remaining on appeal.  The VA's readjudication of 
the claims remaining on appeal should include consideration 
of all evidence added to the record since the RO's last 
adjudication of the claims.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following actions:

		1.  Copies of all outstanding records of treatment 
received by the 			veteran for the disabilities at 
issue from VA and non-VA medical 			providers should 
be obtained and made part of the record.
In particular, the VA should associate 
with the claims file any missing records 
from the Martinsburg and Gainesville/Bay 
Pines VAMCs and their outpatient clinics, 
including any after December 2004.  If 
any of the requested records are 
unavailable, please have VA or the 
provider so indicate.

2.  Request from the veteran a statement 
containing as much detail as possible 
regarding the stressor(s) to which she 
was exposed during service.  She should 
be asked to provide specific details of 
the claimed stressful events during 
service, such as dates, places, detailed 
descriptions of the events, and the names 
and other identifying information 
concerning any individuals involved in 
the events.  The veteran should be told 
that the information is necessary to 
obtain supportive evidence of the 
stressful events, allow the veteran 
reasonable time to respond, and inform 
her that failure to respond may result in 
adverse action.  Any information received 
should be associated with the claims 
file.

3.  Advise the veteran that she can 
submit alternate evidence to support her 
claim for service connection for PTSD and 
to corroborate alleged in-service 
stressors, including statements from 
service medical personnel; statements 
from individuals who served with her and 
may have witnessed the events she 
identifies as her stressors ("buddy" 
certificates or affidavits); letters 
written during service; and statements 
from individuals including friends and 
family members to whom she may have 
confided these events or who may have 
observed her reaction to them either 
during her active service or immediately 
following her discharge from active duty.

4.  If the appellant responds, assist her 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the VA should notify her and 
her representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

5.  After items 1 through 4 are 
completed, the VA should prepare a report 
detailing the nature of any in-service 
stressor that has been established by the 
record.  If none was verified, the report 
will so state.  This report is then to be 
added to the claims file.

6.  After completion of the above, make 
the entire claims file, to include a 
complete copy of this REMAND, available 
to be reviewed by the March 2007 VA spine 
examiner if available, or, alternatively, 
an appropriate specialist to ascertain 
the etiology of the veteran's current 
cervical and lumbar spine disabilities.  

The examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that that the veteran's 
current cervical and lumbar spine 
disabilities: (1) are the result of 
disease or injury incurred or aggravated 
during the veteran's active duty (from 
January 10, 1963 to January 15, 1965, or 
(2) were due to some other reason.  If 
arthritis is diagnosed, the examiner 
should indicate whether it had its onset 
within one year after discharge from 
active duty in January 1965.  

In rendering the requested opinion, the 
examiner should specifically address: (a) 
whether any of the veteran's cervical or 
lumbar spine disabilities clearly and 
unmistakably preexisted the veteran's 
entrance into active duty; if so, (b) 
whether any of the veteran's cervical or 
lumbar spine disabilities increased in 
severity in service; and, if so, (c) 
whether such increase in severity 
represented the natural progression of 
the condition, or was beyond the natural 
progress of the condition (representing a 
permanent worsening of such cervical or 
lumbar spine disability).  

The examiner should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason why.

7.  After items 1 through 7 are 
completed, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination by a psychiatrist to 
determine whether any psychiatric 
disorder(s) is present, and, if so, the 
correct diagnostic classification and 
etiology of any disorder found.  The 
claims file, stressor summary and this 
REMAND must be reviewed by the examiner 
in conjunction with the examination.  All 
necessary special studies or tests deemed 
necessary by the examiner are to be 
accomplished.  The examination report 
should include a detailed account of all 
pathology found to be present. The 
examiner should provide explicit 
responses to the following questions:

(a)  Does the veteran have a psychiatric 
disorder?

(b)  If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or more probability) that such 
disorder began or is otherwise related to 
active service.

(c)  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder and the evidence upon which 
that opinion was based to establish the 
existence of the stressor(s).  

The rationale for any opinion and all 
clinical findings should be reported in 
detail.  If any requested medical opinion 
cannot be given, the examiner should 
state the reason why.

8.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, VA should readjudicate the 
claims on appeal, in light of all 
pertinent evidence and legal authority.  
If any determination remains adverse, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time to respond.

The purpose of this REMAND is to afford due process and to 
further develop the veteran's claims; it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  No action by the veteran is required 
until she receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may result in the denial of her claim(s).  38 
C.F.R. § 3.655 (2007).  The appellant and her representative 
have the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



